DETAILED ACTION
Claims 18-22, 24-27 and 30-39 are pending.  Claims 1-17, 23, 28-29 and 40-80 are cancelled and claims 30-39 are withdrawn following restriction.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/4/2022, have been fully considered but are not persuasive.
Applicant’s arguments on pages 6-7 are moot in view of the newly cited reference Shapiro that teaches that an optimization metric includes stiffness, as detailed below in the current rejection under 35 U.S.C. § 103.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. U.S. Patent Publication No. 20170136703 (hereinafter Hayes) in view of Tang et al. U.S. Patent Publication No. 20210103268 (hereinafter Tang) and further in view of Shapiro et al. U.S. Patent Publication No. 20180052445 (hereinafter Shapiro).
Regarding claim 18, Hayes teaches method for optimizing a toolpath trajectory for printing a part [0032, Fig. 1 — AM (additive manufacturing) system 100 may be used during one or more implementations of method 500 (FIG. 4) and/or method 600 (FIG. 13); 0081-0093 , Fig. 13 —  method 600 for predicting mechanical property 186 of 3D object 102…when predicted mechanical property 186 is not desirable, method 600 may also include the step of modifying tool paths 130 used to build one or more of object layers 128, as shown at block 628], comprising: 
generating one or more optimization metrics for said part prior to initiating virtual printing of said part [0081-0093, Fig. 13 — method 600 for predicting mechanical property 186 of 3D object 102…when predicted mechanical property 186 is not desirable, method 600 may also include the step of modifying tool paths 130 used to build one or more of object layers 128, as shown at block 628… desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102)], 
receiving, in computer memory, a computer model of said part [0049, Fig. 5 — the generated data (e.g., 3D model data 156, model layer data 154, tool path data 162 and road geometry data 202) may be stored on any suitable computer storage medium (memory), such as data storage module 176 (FIG. 5), such as on a storage device of computer 112; 0055 — method 500 may initially include the step of receiving, by computer 112, 3D model 116 (e.g., a digital representation of 3D object 102), as shown at block 502]; 
initiating virtual printing of said part, which virtual printing is performed along a virtual print head toolpath in accordance with said computer model of said part [0006-0008 — g a simulation module that at least partially generates simulated road data from tool path data, wherein the tool path data includes geometry information associated with tool paths that a dispensing head follow; 0062-0069, Fig. 5 —AM system 100 may be used to predict mechanical properties of 3D object 102 to be built using an additive manufacturing process, such as the build operation illustrated in FIGS. 2 and 4. Computer 112 may be used to predict one or more mechanical properties of 3D object 102 based on tool path data 162 and road geometry data 202. Computer 112 may extract tool path data 162 and road geometry data 202 (e.g. from tool path module 158 or data storage module 176) and generate simulated object layers 170; 0083, Fig. 13 — each one of simulated object layers 170 includes simulated roads 172 corresponding to tool paths 130 of each one of model layers 126 and representing roads 160 of material 122 of each one of object layers 128. In other words, simulated roads 172 digitally or virtually represent the physical roads 160 of material 122 that are deposited by dispensing head 106 of AM apparatus 104 following tool paths 130]; 
while virtually printing said part, (i) obtaining one or more physical properties of said part [0088, Figs. 5 and 13 — Method 600 may then include the step of determining (e.g., calculating) predicted mechanical property 186 using percentage 194 and material property 184, as shown at block 620], and 
(ii) determining whether said one or more physical properties of said part measured in (i) meet at least one predetermined performance metric of said part [0090, Figs. 5 and 13 — method 600 may also include the step of comparing predicted mechanical property 186 to a desired mechanical property (e.g., mechanical property 206) of 3D object 102, as shown at block 624. Method 600 may then include the step of determining, by computer 112, whether predicted mechanical property 186 is desirable (e.g., a desired mechanical property 206) for the particular application of 3D object 102, as shown at block 626]; and 
adjusting said virtual print head toolpath upon determining that said one or more physical properties of said part measured in (i) do not meet said at least one predetermined performance metric of said part, to yield an adjusted print head toolpath [0081-0093 , Fig. 13 —  method 600 for predicting mechanical property 186 of 3D object 102…when predicted mechanical property 186 is not desirable, method 600 may also include the step of modifying tool paths 130 used to build one or more of object layers 128, as shown at block 628… desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102)].
But Hayes fails to clearly specify virtual printing of said part in accordance with one or more printing characteristics of a three-dimensional printer, that one or more optimization metrics include stiffness, and obtaining one or more physical properties of said part using a physical model wherein said one or more physical properties of said part include stiffness.
However, Tang teaches virtual printing of said part in accordance with one or more printing characteristics of a three-dimensional printer [0024-0025, Fig. 1 — embodiments may enable modeling and simulation of additive manufacturing processes in order to predict the quality of the printed object that will be produced by the actual physical additive manufacturing process… Based on the results of one or more simulations, strategies (e.g., modified tool paths, modified process parameters, and/or modifications to the structure and/or material of the part) may be employed; 0065-0067, Fig. 5 — simulations may be carried out based on several different inputs that are provided by the user via the input device 110 (via a GUI) and/or determined from the data store 112 or other source of parameters… such inputs may include 3D printer parameters such as a laser beam diameters/width, which is used to set the element dimension in the plane orthogonal to the build orientation, as well as the layer thickness].
Hayes and Tang are analogous art.  They relate to additive manufacturing systems, particularly involving simulation.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above additive manufacturing method, as taught by Hayes, by incorporating the above limitations, as taught by Tang.  
One of ordinary skill in the art would have been motivated to do this modification in order to account for parameters associated with the additive manufacturing device for which the simulation is being performed and therefore improve accuracy, as taught by Tang [0023, 0043, 0065-0067].
But the combination of Hayes and Tang fails to clearly specify that one or more optimization metrics include stiffness, and obtaining one or more physical properties of said part using a physical model wherein said one or more physical properties of said part include stiffness.
However, Shapiro teaches that one or more optimization metrics include stiffness, and obtaining one or more physical properties of said part using a physical model wherein said one or more physical properties of said part include stiffness [0013 —FIGS. 1-6 illustrate example techniques for modeling material properties of an article fabricated using an additive manufacturing (AM) process… an approach is presented for modeling and estimating the effective (macroscopic) material properties in the interior of an article; 0056, 0070 — an approach is presented for modeling and estimating the effective (macroscopic) material properties in the interior of an article; 0073-0075 — techniques described herein can be integrated into an iterative loop to seek for the optimal road configurations to maximize the desired mesoscale properties, such as stiffness, given the design geometry.].
Hayes, Tang and Shapiro are analogous art.  They relate to additive manufacturing systems, particularly involving simulation.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above additive manufacturing method, as taught by the combination of Hayes and Tang, by incorporating the above limitations, as taught by Shapiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine physical properties, such as stiffness, not accounted for in a basic design model, as taught by Shapiro [0004, 0013] or to provide physical parameters that are not sensed or may be difficult to sense directly.  In addition, it would be obvious to simply substitute the known physical stiffness model simulation of Shapiro for the generic parameter determination of Hayes for the predictable result of an additive manufacturing method utilizing a physical model to determine stiffness. 
Regarding claim 19, the combination of Hayes, Tang and Shapiro teaches all the limitations of the base claims as outlined above.  
Further, Hayes teaches determining that said one or more physical properties of said part measured in (i) meet at least one predetermined performance metric of said part under said adjusted print head toolpath [0081-0093 , Fig. 13 —  method 600 for predicting mechanical property 186 of 3D object 102…when predicted mechanical property 186 is not desirable, method 600 may also include the step of modifying tool paths 130 used to build one or more of object layers 128, as shown at block 628… desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102)].
Regarding claim 20, the combination of Hayes, Tang and Shapiro teaches all the limitations of the base claims as outlined above.  
Further, Hayes teaches that virtual printing is in the absence of printing said part [0096 — analysis method 600 may beneficially allow improvement in the assessment of mechanical properties on 3D objects manufactured using an additive manufacturing process prior to being built (before printing)].
Regarding claim 21, the combination of Hayes, Tang and Shapiro all the limitations of the base claims as outlined above.  
Further, Hayes teaches printing said part [0061 — 3d object 102, for example, built in accordance with the build operation illustrated in FIGS. 2 and 4; 0093 — When predicted mechanical property 186 is desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102), tool paths 130 (e.g., tool path data 162) and road geometry 140 (e.g., road geometry data 202) may be transmitted to controller 120, as shown at block 630. Controller 120 may transmit control signals 152 to dispensing head 106 to control movement of dispensing head 106 along tool paths 130 and deposition of material 122 to form roads 160 for each one of object layers 128, as illustrated in FIGS. 2 and 4].
Regarding claim 24, the combination of Hayes, Tang and Shapiro teaches all the limitations of the base claims as outlined above.  
Further, Hayes teaches that part is printed along said adjusted print head tool path [0061 — 3d object 102, for example, built in accordance with the build operation illustrated in FIGS. 2 and 4; 0093 — When predicted mechanical property 186 is desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102), tool paths 130 (e.g., tool path data 162) and road geometry 140 (e.g., road geometry data 202) may be transmitted to controller 120, as shown at block 630. Controller 120 may transmit control signals 152 to dispensing head 106 to control movement of dispensing head 106 along tool paths 130 and deposition of material 122 to form roads 160 for each one of object layers 128, as illustrated in FIGS. 2 and 4].
Regarding claim 25, the combination of Hayes, Tang and Shapiro teaches all the limitations of the base claims as outlined above.  
Further, Hayes teaches that the part is printed using fused filament fabrication [0032-0034 — a suitable additive manufacturing process may be fused deposition modeling (“FDM”) … apparatus 104 may be a fused deposition modeling system commercially available from Stratasys, Ltd.; 0040-0041 — Dispensing head 106 may be configured to deposit build material 122… material 122 may be supplied in the form of a solid rod, a wire, a continuous filament].
Regarding claim 26, the combination of Hayes, Tang and Shapiro teaches all the limitations of the base claims as outlined above.  
Further, Hayes teaches electronically outputting said adjusted print head toolpath  [0026 — , solid lines, if any, connecting various elements and/or components may represent mechanical, electrical, fluid, optical, electromagnetic and other couplings and/or combinations; 0093 — When predicted mechanical property 186 is desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102), tool paths 130 (e.g., tool path data 162) and road geometry 140 (e.g., road geometry data 202) may be transmitted to controller 120, as shown at block 630. Controller 120 may transmit control signals 152 to dispensing head 106 to control movement of dispensing head 106 along tool paths 130 and deposition of material 122 to form roads 160 for each one of object layers 128, as illustrated in FIGS. 2 and 4; 0101 — operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network].
Regarding claim 27, the combination of Hayes, Tang and Shapiro teaches all the limitations of the base claims as outlined above.  
Further, Tang teaches displaying said virtual printing of said part to a user on a graphical user interface, wherein displaying said virtual printing comprises displaying said virtual print head toolpath on said graphical user interface [0031, 0046-0047, Fig. 1 — a simulation may be visually outputted to a user. For example, the processor may cause the display device 108 to output a graphical user interface (GUI) that includes a visual representation 116 of the simulation. Such a visual simulation may include an animation of the incremental buildup of the part 118 as the tool (e.g., a laser and/or deposition head) of the 3D-pinter moves according to the set of tool paths 114. FIG. 1 shows a schematic visual broken line representation 140 of an example portion of the set of tool paths 114 that the laser 144 will follow to build up the part 118 in order to form a block shape].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above additive manufacturing method, as taught by the combination of Hayes, Tang and Shapiro, by incorporating the above limitations, as taught by Tang.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to make manually modifications, as taught by Tang [0057].
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hayes, Tang and Shapiro and further in view of Buller et al. U.S. Patent Publication No. 20170239892 (hereinafter Buller). 
Regarding claim 22, the combination of Hayes, Tang and Shapiro all the limitations of the base claims as outlined above.  
But the combination of Hayes, Tang and Shapiro fails to clearly specify that said part is printed at least in part while virtually printing said part.
However, Buller teaches that a part is printed at least in part while virtually printing said part [0187 — A computer model (e.g., comprising a prediction model, statistical model, a thermal model, or a thermo-mechanical model) may predict and/or estimate one or more physical parameters of the forming (part is printed at least in part while virtually printing) 3D object. The computer model may comprise a geometric model (e.g., comprising OPC), or a physical model… The computer model may use (e.g., in real-time) geometric information associated with the requested and/or forming 3D object (e.g. melt pool geometry). The use may be in real-time, and/or off-line. Real time may comprise during the operation of the energy beam and/or source].
Hayes, Tang, Shapiro and Buller are analogous art.  They relate to additive manufacturing systems, particularly involving simulation.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above additive manufacturing method, as taught by the combination of Hayes, Tang and Shapiro, by incorporating the above limitations, as taught by Buller.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate feedforward control, as taught by Buller [0187] or to reduce the time required for simulation and fabrication by performing at least part of both operations at the same time. 
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119